Title: To James Madison from Charles Pinckney, 16 January 1813
From: Pinckney, Charles
To: Madison, James


Dear Sir
January 16 [1813] In Charleston
I had the honour to write to you from Columbia immediately on the close of the last Election & to congratulate you & our Country on its succesful & honourable termination, & afterwards on the subject of Colonel John Taylor. I now take the liberty of addressing you for the purpose of introducing to you Major Noah of this City who having as I understand some public business at Washington wishes the honour of an introduction to Yourself & Colonel Monroe & as he is a gentleman of character & talents & a strong republican, I do it with pleasure & will Thank you to mention my wish to such Gentlemen of your Executive Departments as he may have business with.
I am very hopeful soon to send my son, who has just graduated, to pay his respects to Yourself Mr Jefferson—Colonel Monroe & Mr Gallatin, as I well know you would all give him a friendly welcome such as I trust he will deserve—he is destined to grow up in the pursuit of those principles which have so distinguished yourself & them, & so much honoured & benefited our Country. When you see those gentlemen please present me affectionately to them & believe me always dear sir with the greatest & most affectionate respect & regard & best Wishes for Your honour & happiness Yours Truly
Charles Pinckney
